Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 23, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AN et al. (US 2017/0188029).
Regarding claim 1, AN discloses a method for video decoding, comprising: accessing transform coefficients of a block of a picture in a video; inverse transforming said transform coefficients of said block, using a DCT-IV transform type, to form a block of prediction residuals, wherein an inverse transform for N-point DCT-IV type is obtained from an inverse transform for 2N-point DCT-II type; and reconstructing said block responsive to said block of prediction residuals (pars. 3, 5, 20, 34-35; figs. 3, 4).
Regarding claims 16, 23, 26, the claims are interpreted and rejected for the same reason as set forth in claim 1.  Both encoder, decoder, and their processes are disclosed in the rejection of claim 1 using AN.

Allowable Subject Matter
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 29 and 31, none of the references, alone or in combination, discloses wherein said inverse transform for N-point DCT-IV type is obtained from said inverse transform for 2N-point DCT-II type by performing: accessing an array of N transform coefficients; padding said array of N transform coefficients with N zeros to form a data array of 2N samples; inverse transforming said data array of 2N samples with said inverse transform for 2N- point DCT-II type to form an output data array of 2N samples; and extracting N odd samples from said output data array of 2N samples as an array of N prediction residuals corresponding to said array of N transform coefficients.
Regarding claims 30 and 32, none of the references, alone or in combination, discloses wherein said transform for N-point DCT-IV type is obtained from said transform for 2N-point DCT-II type by performing: accessing an array of N prediction residuals; padding said array of N prediction residuals with N zeros to form a data array of 2N samples; transforming said data array of 2N samples with transform for 2N-point DCT-II type to form an output data array of 2N samples; and extracting N odd samples from said output data array of 2N samples as an array of N transform coefficients corresponding to said array of N prediction residuals.


Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486